Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wadhwa (US 2017/0227409 A1) discloses, in Figure 1, a temperature sensing circuit, comprising:
a current source circuit (MP1 & MP2) having a first current output terminal (to Q1) and a second current output terminal (to R1);
a resistor (R1) including a first terminal that is electrically coupled to the first current output terminal (Para [0005], “second leg comprises a second PMOS transistor MP2 in series with a first resistor R2”), and a second terminal (to Q2);
a bandgap voltage generation circuit (Q1 & Q2) including a pair of bipolar junction transistors, wherein a first bipolar junction transistor of the pair of bipolar junction transistors is electrically coupled to the second terminal of the resistor (Para [0005], “second leg comprises a second PMOS transistor MP2 in series with a first resistor R1 and a second pnp-type bipolar transistor device Q2”), and a second bipolar junction transistor of the pair of bipolar junction transistors is coupled to the second current output terminal (Para [0005], “first leg comprises a first PMOS transistor MP1 in series with a first pnp-type bipolar transistor device Q1”);
a voltage-equalizing circuit (A) coupled to the first current output terminal and the second current output terminal (Para [0005], “operational amplifier A whose two inputs are generated by two current-mirrored legs configured in a negative-feedback arrangement”) and configured to control the current source circuit such that voltages of the first current output terminal and the second current output terminal are equalized (Para [0006], “the voltages at the two inputs to the opamp A will be driven to the same level”).
Wadhwa alone and in combination does not disclose a temperature determining circuit comprising:
a sampling capacitor configured to electrically isolate from the first terminal of the resistor after sampling a first voltage, having a first negative temperature coefficient, of the first terminal of the resistor, in a first operation time period; and
a calculation circuit configured to receive the first voltage sampled by the sampling capacitor, and a second voltage that has second negative temperature coefficient greater than the first negative temperature coefficient, from the second terminal of the resistor, in a second operation time period after the first operation time period, and configured to generate a temperature value by calculating a voltage difference between the first voltage and the second voltage, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclose by Wadhwa. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (CN 109470376 A), Figures 1 & 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896